DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-13 are presented for examination.   
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/10/21 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "the electronic circuitry" in lines 5-6; “the maximum reward”, in line 12.  There are insufficient antecedent basis for the limitations in the claim.

Claim 13 recites the limitation “the maximum reward”, in line 8.  There is insufficient antecedent basis for the limitations in the claim.
	Claims 2-11 rejected because they incorporate the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 12 and 13 are rejected under 35 U.S.C. 101.  Specifically, independent claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the following:
	12. An information processing method executed by an information processing apparatus, comprising: setting a plurality of candidate values of a parameter tunable in a computer system; trialing each of the set plurality of candidate values of the parameter with respect to the computer system for a predetermined period of time or a predetermined number of times and calculating a reward in the computer system; selecting, when a trial satisfies a predetermined termination criterion, a candidate value of the parameter for which the maximum reward is calculated among the candidate values of the parameter and applying the selected candidate value of the parameter with respect to the computer system; and re-setting a plurality of candidate values of the 

13. A non-transitory computer readable medium having stored thereon an information processing computer program for causing a computer to execute information processing, the computer program causing the computer to execute processing comprising: a parameter setting process for setting a plurality of candidate values of a parameter tunable in a computer system; a parameter trial process for trialing each of the plurality of candidate values of the parameter set by the parameter setting process with respect to the computer system for a predetermined period of time or a predetermined number of times and calculating a reward in the computer system; a parameter applying process for selecting, when a trial by the parameter trial process satisfies a predetermined termination criterion, a candidate value of the parameter for which the maximum reward is calculated among the candidate values of the parameter and applying the selected candidate value of the parameter with respect to the computer system; and a controlling process for controlling to cause the parameter setting process to re-set a plurality of candidate values of the parameter based on the candidate value of the parameter selected by the parameter applying process and repeating processing by the parameter setting process, the parameter trial process, and the parameter applying process with the plurality of re-set candidate values of the parameter.

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a processor. The device/unit/computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
8.	Examiner's note: To qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Mar. 25, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115